Citation Nr: 1608923	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-20 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for coronary artery disease.  


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran was afforded a Video Conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  The hearing transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his June 2015 Board hearing, the Veteran's attorney suggested that the Veteran's coronary artery disease had additional symptoms not contemplated by the rating criteria.  The Veteran testified that he experienced shortness of breath several times per day, had pains in his heart several times per day, and pains in his legs, all of which were aggravated by going up and down stairs or walking half a block.  The Veteran also testified that he had dizziness upon waking in the morning and that he usually took a bath rather than a shower because he could not stand long enough to take a shower.  The Veteran was also using a cane and rarely left the house. 

The record reflects that the Veteran last had a VA cardiac examination in October 2012; however, the Veteran could not complete a diagnostic exercise test at that time.  As a result, the examiner was asked to indicate the lowest level of activity at which the Veteran reported symptoms.  The examiner indicated that the Veteran experienced fatigue at the five to seven METS level which corresponds with activities such as golfing without a cart, mowing the lawn with a push mower, and heavy yard work, such as digging.   The October 2012 examination report contained echocardiogram results from August 2010 and indicated that the Veteran's left ventricular ejection fraction was 60 to 65 percent as of August 2010.

Based on the Veteran's hearing testimony, it seems apparent that the Veteran's currently claimed symptoms are worse than those documented during the October 2012 VA examination.   As such, a new examination is necessary to determine the current severity of his condition. 

The Board notes that the record reflects that the Veteran also suffers from emphysema and has a long history of smoking.  The Board notes that the Veteran is service-connected for cardiac dysfunction but is not currently service-connected for pulmonary dysfunction/emphysema.  A number of the Veteran's current symptoms may be attributed to either cardiac dysfunction or emphysema.  On remand, the VA examiner is asked to determine, to the extent possible, the symptoms that may be attributed to his service-connected coronary artery disease.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records for the period from November 2012 through the present and associate them with the claims file. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected coronary artery disease.  The claims file should be made available to, and reviewed by, the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  All indicated tests and studies should be conducted by the examiner to properly evaluate the Veteran's service-connected coronary artery disease and, if deemed appropriate, his nonservice-connected pulmonary dysfunction in order to distinguish between the two.  In this regard, current evidence of cardiac hypertrophy and left ventricular dysfunction (in the form of an ejection fraction evaluation) would be particularly useful, if such testing is appropriate for the Veteran.

Acknowledging that some of the symptoms of cardiac dysfunction and emphysema may overlap, the examiner is also asked to provide an opinion on the following: 

* To what extent can the Veteran's current symptoms be attributed to his service-connected coronary artery disease as opposed to his nonservice-connected emphysema?  Those attributable to coronary artery disease should be specified to the extent possible.  

The examiner must provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to speculation, the examiner should indicate why such an opinion would be speculative.

3.  Re-adjudicate the claim on appeal considering all the pertinent evidence of record.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond.  Then return the matters to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




